Exhibit 10.1
 
AptarGroup, Inc.
Supplemental Retirement Plan
(amended and restated effective January 1, 2009)
     
 

 



--------------------------------------------------------------------------------



 



AptarGroup, Inc.
Supplemental Retirement Plan
(amended and restated effective January 1, 2009)
Contents

                              Page   Article I.   Introduction     1  
 
               
 
  1.1   Purpose of the Plan     1  
 
  1.2   Effective Date     1  
 
  1.3   Nonqualified Plan     1  
 
                Article II.   Definitions     1  
 
               
 
  2.1   Definitions     1  
 
  2.2   Gender and Number; Headings     5  
 
                Article III.   Participation and Service     5  
 
               
 
  3.1   Participation     5  
 
  3.2   Duration of Participation     5  
 
                Article IV.   Vesting and Optional Forms of Payment     5  
 
               
 
  4.1   Vesting     5  
 
  4.2   Forfeiture of Supplemental Retirement Benefit     6  
 
  4.3   Annuity Options     6  
 
                Article V.   Time of Payment     6  
 
               
 
  5.1   Default Time of Payment     6  
 
  5.2   Deferral Election     6  
 
  5.3   Small Amount Cash-Outs     7  
 
  5.4   Distributions to Specified Employees     7  
 
                Article VI.   Spousal Benefit     7  
 
               
 
  6.1   Amount of Benefit     7  
 
  6.2   Payment of Spousal Benefit     7  
 
                Article VII.   Administration     7  

i



--------------------------------------------------------------------------------



 



                              Page  
 
  7.1   Plan Administrator     7  
 
  7.2   Plan Administrator's Duties     8  
 
  7.3   Manner of Action     8  
 
  7.4   Records     8  
 
  7.5   Information Required for Plan Administrator     8  
 
  7.6   Decision of Plan Administrator Final     8  
 
  7.7   Review of Benefit Determinations     9  
 
  7.8   Uniform Rules     9  
 
  7.9   Interested Plan Administrator     9  
 
  7.10   Indemnification     9  
 
  7.11   Immunity of Committee Members     9  
 
  7.12   No Enlargement of Employee Rights     10  
 
  7.13   Notice of Address and Missing Persons     10  
 
                Article VIII.   Trust     10  
 
                Article IX.   Miscellaneous     10  
 
               
 
  9.1   Amendment and Termination     10  
 
  9.2   Incompetency     11  
 
  9.3   Nonalienation     11  
 
  9.4   Applicable law     11  
 
  9.5   Severability     12  
 
  9.6   Notice     12  
 
  9.7   Costs of the Plan     12  
 
  9.8   Successors     12  
 
  9.9   Subordination of Rights     12  
 
  9.10   Counterparts     12  
 
  9.11   Taxes     12  

ii



--------------------------------------------------------------------------------



 



Article I. Introduction
1.1 Purpose of the Plan
The Company sponsors the Qualified Plan, which is intended to be a tax-qualified
plan under section 401(a) of the Code. The purpose of the Plan is to provide
retirement plan benefits to Members that they would have been entitled to
receive under the Qualified Plan if the limitations of Code sections 401(a)(17)
and 415 of the Code did not apply.
1.2 Effective Date
The Plan replaces the AptarGroup, Inc. Supplemental Retirement Plan, effective
as of January 1, 1994 (the “Prior Plan”), effective as of January 1, 2009.
Amounts earned before January 1, 2005 shall be governed by the terms of the
Prior Plan to the extent that a Member was fully vested on January 1, 2005 in
such amounts. To the extent that a Member was not vested in such amounts, those
amounts shall be governed before January 1, 2009 by the terms of the Prior Plan,
as modified in operation to comply with section 409A of the Code. Amounts earned
on and after January 1, 2005 and before January 1, 2009 shall also be governed
by the terms of the Prior Plan, as modified in operation to comply with section
409A of the Code.
1.3 Nonqualified Plan
The Plan is intended to be an unfunded deferred compensation plan maintained
primarily for the purpose of providing benefits to a select group of management
or highly compensated Employees within the meaning of sections 201(2), 301(a)(3)
and 401(a)(1) of ERISA and Department of Labor Regulation § 2520.104-23. Such
benefits shall be reflected on the accounting records of the Employers but shall
not be construed to create or require the creation of a trust, custodial account
or escrow account. No Member shall have any right, title or interest whatsoever
in or to any investment reserves, accounts or funds that the Company or any
Employer may purchase, establish or accumulate to aid in providing benefits
under the Plan. Nothing contained in the Plan, and no action taken pursuant to
its provisions, shall create a trust or fiduciary relationship of any kind
between an Employer and an Employee or any other person. All benefits payable
hereunder shall be paid from the general assets of the Employers, and Members
shall not have any greater rights to such assets than other general creditors of
the Employers.
Article II. Definitions
2.1 Definitions
Capitalized terms used in the Plan shall have the meanings set forth below
unless otherwise expressly provided herein. If a capitalized term is not defined
below, it shall have the meaning set forth in the Qualified Plan.
(a) “Actuarial Equivalent” means the actuarial equivalent value of an applicable
form of benefit distribution.
(b) “Board” means the Board of Directors of the Company.

 



--------------------------------------------------------------------------------



 



(c)   “Change in Control” means:

  (1)   the acquisition by any individual, entity or group (a “Person”),
including any “person” within the meaning of Section 13(d)(3) or 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), of beneficial
ownership within the meaning of Rule 13d-3 promulgated under the Exchange Act,
of more than 50% of either (i) the then outstanding shares of common stock of
the Company (the “Outstanding Company Common Stock”) or (ii) the combined voting
power of the then outstanding securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that the following acquisitions shall not
constitute a Change in Control: (A) any acquisition directly from the Company
(excluding any acquisition resulting from the exercise of a conversion or
exchange privilege in respect of outstanding convertible or exchangeable
securities unless such outstanding convertible or exchangeable securities were
acquired directly from the Company), (B) any acquisition by the Company, (C) any
acquisition by an employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company or
(D) any acquisition by any corporation pursuant to a reorganization, merger or
consolidation involving the Company, if, immediately after such reorganization,
merger or consolidation, each of the conditions described in clauses (i),
(ii) and (iii) of subsection (3) of this definition shall be satisfied; and
provided further that, for purposes of clause (B), if any Person (other than the
Company or any employee benefit plan (or related trust) sponsored or maintained
by the Company or any corporation controlled by the Company) shall become the
beneficial owner of more than 50% of the Outstanding Company Common Stock or
more than 50% of the Outstanding Company Voting Securities by reason of an
acquisition by the Company and such Person shall, after such acquisition by the
Company, become the beneficial owner of any additional shares of the Outstanding
Company Common Stock or any additional Outstanding Company Voting Securities and
such beneficial ownership is publicly announced, such additional beneficial
ownership shall constitute a Change in Control;     (2)   individuals who, as of
the date hereof, constitute the Board (the “Incumbent Board”) cease for any
reason to constitute at least a majority of such Board; provided, however, that
any individual who becomes a director of the Company subsequent to the date
hereof whose election, or nomination for election by the Company’s stockholders,
was approved by the vote of at least a majority of the directors then comprising
the Incumbent Board shall be deemed to have been a member of the Incumbent
Board; and provided further, that no individual who was initially elected as a
director of the Company as a result of an actual or threatened solicitation by a
Person other than the Board for the purpose of opposing a solicitation by any
other Person with respect to the election or removal of directors or any other
actual or threatened solicitation of proxies or consents by or on behalf of any
Person other than the Board shall be deemed to have been a member of the
Incumbent Board;

2



--------------------------------------------------------------------------------



 



  (3)   consummation of a reorganization, merger or consolidation unless, in any
such case, immediately after such reorganization, merger or consolidation,
(i) 50% or more of the then outstanding shares of common stock of the
corporation resulting from such reorganization, merger or consolidation and 50%
or more of the combined voting power of the then outstanding securities of such
corporation entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals or entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such reorganization, merger or consolidation and in
substantially the same proportions relative to each other as their ownership,
immediately prior to such reorganization, merger or consolidation, of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities,
as the case may be, (ii) no Person (other than the Company, any employee benefit
plan (or related trust) sponsored or maintained by the Company or the
corporation resulting from such reorganization, merger or consolidation (or any
corporation controlled by the Company) and any Person which beneficially owned,
immediately prior to such reorganization, merger or consolidation, directly or
indirectly, more than 50% of the Outstanding Company Common Stock or the
Outstanding Company Voting Securities, as the case may be) beneficially owns,
directly or indirectly, more than 50% of the then outstanding shares of common
stock of such corporation or more than 50% of the combined voting power of the
then outstanding securities of such corporation entitled to vote generally in
the election of directors and (iii) at least a majority of the members of the
board of directors of the corporation resulting from such reorganization, merger
or consolidation were members of the Incumbent Board at the time of the
execution of the initial agreement or action of the Board providing for such
reorganization, merger or consolidation; or     (4)   consummation of (i) a plan
of complete liquidation or dissolution of the Company or (ii) the sale or other
disposition of all or substantially all of the assets of the Company other than
to a corporation with respect to which, immediately after such sale or other
disposition, (A) 50% or more of the then outstanding shares of common stock
thereof and 50% or more of the combined voting power of the then outstanding
securities thereof entitled to vote generally in the election of directors is
then beneficially owned, directly or indirectly, by all or substantially all of
the individuals and entities who were the beneficial owners, respectively, of
the Outstanding Company Common Stock and the Outstanding Company Voting
Securities immediately prior to such sale or other disposition and in
substantially the same proportions relative to each other as their ownership,
immediately prior to such sale or other disposition, of the Outstanding Company
Common Stock and the Outstanding Company Voting Securities, as the case may be,
(B) no Person (other than the Company, any employee benefit plan (or related
trust) sponsored or maintained by the Company or such corporation (or any
corporation controlled by the Company) and any Person which beneficially owned,
immediately prior to such sale or other disposition, directly or indirectly,
more than 50% of the Outstanding Company Common Stock or the Outstanding Company
Voting Securities, as the case may be) beneficially owns, directly or
indirectly, more than

3



--------------------------------------------------------------------------------



 



      50% of the then outstanding shares of common stock thereof or more than
50% of the combined voting power of the then outstanding securities thereof
entitled to vote generally in the election of directors and (C) at least a
majority of the members of the board of directors thereof were members of the
Incumbent Board at the time of the execution of the initial agreement or action
of the Board providing for such sale or other disposition.

(d) “Code” means the Internal Revenue Code of 1986, as it may be amended from
time to time.
(e) “Committee” means the person or persons appointed to administer the Plan as
described in Section 7.1.
(f) “Employee” means any person who is employed by an Employer.
(g) “Employer” means the Company, a subsidiary or another entity related with
the Company that participates in the Qualified Plan.
(h) “Member” means a Participant or a former Participant who has not received a
full distribution of his vested Supplemental Retirement Benefit.
(i) “Participant” means any Employee who has met and continues to meet the
eligibility requirements of the Plan as set forth in Section 3.1.
(j) “Plan” means the AptarGroup, Inc. Supplemental Retirement Plan, as provided
herein and as may be amended from time to time.
(k) “Plan Administrator” means the Committee.
(l) “Plan Year” means the calendar year.
(m) “Prior Plan” means the AptarGroup, Inc. Supplemental Retirement Plan,
effective as of January 1, 1994 and as amended from time to time.
(n) “Qualified Plan” means the AptarGroup, Inc. Employees’ Retirement Plan, as
amended from time to time.
(o) “Retirement” means an Employee’s Separation from Service from all Employers
on or after the earlier of (i) the attainment of age 55 and completion of at
least ten (10) Years of Service with the Employers under the Qualified Plan and
(ii) the attainment of age 65.
(p) “Separation from Service” means the Participant’s separation from service
from his Employer, as described in Treasury Regulation § 1.409A-1(h).
(q) “Specified Employee” means an Employee identified as such pursuant to the
document entitled “AptarGroup, Inc. Policy Regarding § 409A Specified
Employees.”

4



--------------------------------------------------------------------------------



 



(r) “Supplemental Earnings” means, for each Plan Year, the difference between
(i) the Participant’s Earnings for the Plan Year calculated under the Qualified
Plan as if the limitation of section 401(a)(17) of the Code was not in effect
and (ii) the Participant’s Earnings for the Plan Year under the Qualified Plan.
(s) “Supplemental Retirement Benefit” means, in the case of Retirement because
of a Member’s attainment of age 65, the single lump sum amount payable under the
Plan, which shall be equal to the sum of (i) 1.85 percent of the Member’s
Supplemental Earnings for each Year of Service completed by the Member, to a
maximum of 35 Years of Service, and (ii) 1.2 percent of such Member’s
Supplemental Earnings for each Year of Service completed by the Member in excess
of 35 Years of Service. The Supplemental Retirement Benefit of a Member whose
Retirement occurs because he has attained age 55 and completed at least ten
(10) Years of Service with the Employers rather than because he attained age 65
shall be the Actuarial Equivalent of the single lump sum amount described in the
previous sentence.
2.2 Gender and Number; Headings
Unless the context clearly requires otherwise, the masculine pronoun whenever
used shall include the feminine and neuter pronoun, and the singular form
whenever used shall include the plural form. Headings of sections of the Plan
are inserted for convenience of reference and are not part of the Plan and are
not to be considered in the construction thereof.
Article III. Participation and Service
3.1 Participation
An Employee shall become a Participant in the Plan as of the first day he meets
all of the following requirements:
(a) he is a participant in the Qualified Plan; and
(b) his earnings exceed the annual compensation limit under section 401(a)(17)
of the Code or his accrued benefit under the Qualified Plan is limited by
section 415(b) of the Code.
3.2 Duration of Participation
A Participant shall remain a Participant in the Plan until the Participant
incurs a Separation from Service from all Employers. Thereafter, such former
Participant shall be a Member until he has received a full distribution of his
vested Supplemental Retirement Benefit.
Article IV. Vesting and Optional Forms of Payment
4.1 Vesting
Each Participant shall become vested in his Supplemental Retirement Benefit as
of the earlier of (a) the first date on which he attains age 55 and completes at
least ten (10) Years of Service under the Qualified Plan and (b) the date on
which he attains age 65. Notwithstanding the

5



--------------------------------------------------------------------------------



 



foregoing, a Participant shall become fully vested in his Supplemental
Retirement Benefit earned to date upon the occurrence of a Change in Control.
4.2 Forfeiture of Supplemental Retirement Benefit
A Participant who experiences a Separation from Service before becoming vested
pursuant to Section 4.1, shall forfeit all rights to receive a Supplemental
Retirement Benefit under the Plan; provided, however, that if the former
Participant is reemployed by an Employer before the earlier to occur of (i) the
date he attains age 55 and completes at least ten (10) Years of Service with
under the Employers Qualified Plan and (ii) the date he attains age 65 and is
again made a Participant in the Plan, his previously accrued benefit under the
Plan shall be reinstated and shall be subject to his previous deferral
elections, if any, except that no such reinstatement of his previously accrued
benefit shall occur if the former Participant he was not fully vested under the
Qualified Plan at the time of his Separation from Service.
4.3 Annuity Options
Before the beginning of the first year in which an Employee becomes a
Participant in the Plan, or for a newly eligible Participant who is not eligible
under any other excess benefit plan within the meaning of Treasury Regulation §
1.409A-2(a)(7)(iii), no later than thirty (30) days after the beginning of the
calendar year immediately following the year in which he becomes a Participant,
the Participant may elect to receive the Actuarial Equivalent of his vested
Supplement Retirement Benefit in a single life annuity, 50% joint and survivor
annuity or 75% joint and survivor annuity. To the extent a Member did not elect
an annuity pursuant to this Section 4.3, his vested Supplemental Retirement
Benefit shall be paid in a single lump sum amount.
Article V. Time of Payment
5.1 Default Time of Payment
To the extent a Member did not make an election pursuant to Section 5.2, his
vested Supplemental Retirement Benefit shall be paid in a single lump sum amount
or, in the case of a Member who elected an annuity pursuant to Section 4.3,
shall commence to be paid as soon as administratively feasible, and in no event
more than ninety (90) days, following the date of his Retirement.
5.2 Deferral Election
Before the beginning of the first year in which an Employee becomes a
Participant in the Plan or, for a newly eligible Participant who is not eligible
under any other excess benefit plan within the meaning of Treasury Regulation §
1.409A-2(a)(7)(iii), no later than thirty (30) days after the beginning of the
calendar year immediately following the year in which he becomes a Participant,
the Participant may elect to defer the payment, or the commencement of an
annuity elected pursuant to Section 4.3, of his vested Supplemental Retirement
Benefit until the later to occur of (i) the date the Participant experiences a
Retirement and has attained at least age 55 and completed ten (10) Years of
Service with the Employers and (ii) the date the Participant experiences a
Retirement and has attained at least age 65. A deferral election made pursuant
to

6



--------------------------------------------------------------------------------



 



this Section 5.2 must be completed and signed by the Participant, timely
delivered to the Plan Administrator and accepted by the Plan Administrator in
order for such election to be valid.
5.3 Small Amount Cash-Outs
Notwithstanding anything herein to the contrary, in any case in which a Member’s
vested Supplemental Retirement Benefit is $5,000 or less on the date of his
Separation from Service, such benefit shall be paid in a single lump sum amount
on the first day of the calendar month following the six-month anniversary of
the date of the Member’s Separation from Service.
5.4 Distributions to Specified Employees
Notwithstanding any other provision of the Plan except Section 5.3, if a
Participant is a Specified Employee on the date of his Separation from Service,
then the payment of his vested Supplemental Retirement Benefit shall be made, or
in the case of a Participant who elected an annuity pursuant to Section 4.3,
shall commence, as soon as practicable, and in no event more than sixty
(60) days, after the date that is six months after the date of the Participant’s
Separation from Service or, if earlier, the date of his death; provided,
however, that the payment of the vested Supplemental Retirement Benefit or the
commencement of an annuity, to a Participant who made a deferral election
pursuant to Section 5.2 shall be made pursuant to such election if the deferred
payment or commencement date is later than the date that is six months after the
date of the Participant’s Separation from Service.
Article VI. Spousal Benefit
6.1 Amount of Benefit
If a Member dies before his vested Supplemental Retirement Benefit is paid, or
in the case of a Member who elected an annuity before the commencement of
annuity payments, then the Member’s eligible spouse, if any, shall receive
50 percent of his vested Supplemental Retirement Benefit.
6.2 Payment of Spousal Benefit
The amount to be paid to a deceased Member’s spouse shall be paid as soon as
administratively feasible, and in no event more than ninety (90) days, following
the date of the Member’s death.
Article VII. Administration
7.1 Plan Administrator
The Committee shall be the Plan Administrator, responsible for the operation and
administration of the Plan and for carrying out the provisions thereof. The
Committee shall be the committee appointed by the Company as the Plan
Administrator of the Qualified Plan, unless the Company otherwise elects. Any
member of the Committee may resign at any time by giving ten (10) days’ prior
written notice to the Company and the other members of the Committee. A
Committee member who terminates employment with the Employers shall be deemed to
have resigned from the Committee. The Company may at any time appoint a
successor member or remove and

7



--------------------------------------------------------------------------------



 



replace a member of the Committee, with or without cause, by providing ten
(10) days’ prior written notice to him and the other members of the Committee.
The Company may fill any vacancy in the membership of the Committee; provided,
however, that if a vacancy reduces the membership of the Committee to less than
three, such vacancy shall be filled as soon as practicable. The inability of a
Committee member to vote on a decision specific to his Supplemental Retirement
Benefit (as provided in Section 7.9) shall not be deemed a vacancy for purposes
of this requirement. The Company shall give prompt written notice of any
Committee vacancy to the other members of the Committee. Until any such vacancy
is filled, the remaining members may exercise all of the powers, rights, and
duties conferred on the Plan Administrator.
7.2 Plan Administrator’s Duties
In administering the Plan, the Plan Administrator shall have powers, rights, and
duties similar to and consistent with the Plan Administrator’s duties set forth
in the Qualified Plan.
7.3 Manner of Action
The Plan Administrator may act in any manner permitted of the Plan Administrator
under the Qualified Plan.
7.4 Records
All resolutions, proceedings, acts, and determinations of the Committee shall be
recorded, and all such records, together with such documents and instruments as
may be necessary for the administration of the Plan, shall be preserved. All
other Plan records shall be maintained by the Committee and shall accurately
disclose the Supplement Retirement Benefit of each Member.
7.5 Information Required for Plan Administrator
The Employers shall furnish the Plan Administrator with such data and
information as the Plan Administrator considers necessary or desirable to
perform its duties with respect to Plan administration. The records of an
Employer as to an Employee’s or Member’s period or periods of employment,
termination of employment and the reason therefor, leaves of absence,
reemployment, and compensation shall be conclusive on all persons unless
determined to the Plan Administrator’s satisfaction to be incorrect. Members and
other persons entitled to benefits under the Plan also shall furnish the Plan
Administrator with such evidence, data or information as the Plan Administrator
considers necessary or desirable for the Plan Administrator to perform its
duties with respect to Plan administration.
7.6 Decision of Plan Administrator Final
Subject to applicable law and the provisions of Section 7.7, any interpretation
of the provisions of the Plan and any decision on any matter within the
discretion of the Plan Administrator, made by the Plan Administrator in good
faith, shall be binding on all persons. A misstatement or other mistake of fact
shall be corrected when it becomes known, and the Plan Administrator shall make
such adjustment on account thereof as the Plan Administrator, in its sole
discretion, considers equitable and practicable.

8



--------------------------------------------------------------------------------



 



7.7 Review of Benefit Determinations
If a claim for benefits made by a Member, spouse of a deceased Member (or any
other person claiming a right to a benefit under the Plan in respect of a Member
or former Member) is denied, then the Plan Administrator shall, within ninety
(90) days or one hundred-eighty (180) days if special circumstances require an
extension of time after the claim is made, furnish the person making the claim
with a written notice specifying the reasons for the denial. Such notice shall
also refer to the pertinent Plan provisions on which the denial is based,
describe any additional material or information necessary for properly
completing the claim and explain why such material or information is necessary,
and explain the Plan’s claim review procedures. If requested in writing, the
Plan Administrator shall afford each claimant whose claim has been denied a full
and fair review of the Plan Administrator’s decision and, within sixty
(60) days, or one hundred-twenty (120) days if special circumstances require
additional time of the request for reconsideration of the denied claim, the Plan
Administrator shall notify the claimant in writing of the Plan Administrator’s
final decision.
7.8 Uniform Rules
The Plan Administrator shall perform its duties with respect to Plan
administration on a reasonable and nondiscriminatory basis and shall apply
uniform rules to all Members similarly situated.
7.9 Interested Plan Administrator
Committee members may be Members, but no Committee member may decide or
determine any matter or question concerning his specific benefits unless such
decision or determination could be made by him under the Plan if he were not a
Committee member.
7.10 Indemnification
To the extent permitted by law, no person (including the Employers, a trustee,
any present or former Committee member, any agent of the Committee and any
present or former director, officer, employee or agent of any Employer) shall be
personally liable for any act done or omitted to be done in good faith in the
administration of the Plan. To the extent permitted by law, each present or
former director, officer, employee or agent of any Employer to whom the Plan
Administrator or an Employer has delegated any portion of its responsibilities
under the Plan and each present or former Committee member shall be indemnified
and held harmless by the Employers (to the extent not indemnified or held
harmless under any liability insurance or other indemnification arrangement with
respect to the Plan) from and against any and all loss, cost, liability or
expense that may be imposed upon or reasonably incurred by them in connection
with or resulting from any claim, action, suit, or proceeding to which they may
be a party or in which they may be involved by reason of any act done or omitted
to be done in good faith in connection with the administration of the Plan,
including all expenses reasonably incurred in their defense if the Employers
fail to provide such defense.
7.11 Immunity of Committee Members

9



--------------------------------------------------------------------------------



 



The members of the Committee may rely upon any information, report or opinion
supplied to them by an officer of the Company or any legal counsel, independent
public accountant, actuary or advisor and shall be fully protected in relying
upon any such information, report or opinion. No member of the Committee shall
have any liability to any Employer, Member or other person claiming under or
through any Member or other person interested or concerned in connection with
any decision made by such Member pursuant to the Plan which was based upon any
such information, report or opinion if such member reasonably relied thereon in
good faith.
7.12 No Enlargement of Employee Rights
Nothing contained in the Plan shall be deemed to give any Employee the right to
be retained in the service of an Employer or to interfere with the right of an
Employer to discharge or otherwise terminate the employment or change the terms
of the employment or amount of compensation of any Participant at any time for
any reason with or without cause. By accepting any payment under the Plan, each
Member and each person claiming under or through such Member, shall be
conclusively bound by any action or decision taken or made or to be taken or
made under the Plan by the Plan Administrator.
7.13 Notice of Address and Missing Persons
Each person entitled to benefits under the Plan must file with the Plan
Administrator, in writing, his post office address and each change of post
office address. Any communication, statement, or notice addressed to such a
person at his latest reported post office address shall be binding upon him for
all purposes of the Plan, and the Plan Administrator and the Employers shall not
be obliged to search for or ascertain his whereabouts. In the event that such
person cannot be located, the Plan Administrator may direct that payment of such
benefit with respect to such person shall be discontinued and all liability for
the payment thereof shall terminate; provided, however, that in the event of the
whereabouts of such person subsequently become known prior to the termination of
the Plan, the benefits shall be paid in accordance with Articles IV and V.
Article VIII. Trust
     The Company may in its sole discretion establish a trust for the purpose of
administering assets of the Employers to be used for the purpose of satisfying
their obligations under the Plan. Any such trust shall be established in such
manner so as to be a grantor trust of which the Company is the grantor, within
the meaning of Subpart E of Part I of Subchapter J of Chapter 1 of Subtitle A of
the Code. The existence of any such trust shall not relieve any Employer of any
liability under the Plan, but the obligations of the Employers shall be deemed
satisfied to the extent paid from the trust.
Article IX. Miscellaneous
9.1 Amendment and Termination
(a) The Company does hereby expressly and specifically reserve the sole and
exclusive right at any time by action of the Board to amend, modify, or
terminate the Plan; provided, however, that the Plan shall be amended, modified
or terminated only to the extent, and in the manner, permitted by section 409A
of the Code.

10



--------------------------------------------------------------------------------



 



(b) While the Company contemplates maintaining the Plan indefinitely, the
Company shall not be under any obligation or liability whatsoever to maintain
the Plan for any minimum or other period of time. In the event the Plan is
terminated, the liquidation of vested Supplemental Retirement Benefit shall not
be permitted unless the conditions of Treasury Regulation § 1.409A-3(j)(4)(ix)
are satisfied.
9.2 Incompetency
Every person receiving or claiming benefits under the Plan shall be conclusively
presumed to be mentally competent and of age until the Plan Administrator
receives written notice, in a form and manner acceptable to it, that such person
is incompetent or a minor, and that a guardian, conservator or other person
legally vested with the care of such person’s estate has been appointed by a
court of competent jurisdiction. In the event that the Plan Administrator finds
that any person to whom a benefit is payable under the Plan is unable properly
to care for such person’s affairs, or is a minor, then any payment due (unless a
prior claim therefor shall have been made by a duly appointed legal
representative) may be paid to a spouse, child, parent, brother, sister or any
other person deemed by the Plan Administrator to have incurred expense for the
person otherwise entitled to payment under the Plan.
In the event a guardian or conservator of the estate of any person receiving or
claiming benefits under the Plan shall be appointed by a court of competent
jurisdiction, payments shall be made to such guardian or conservator, provided,
however, that proper proof of appointment is furnished in a form and manner
acceptable to the Plan Administrator.
To the extent permitted by law, any payment made under the provisions of this
Section 9.2 shall be a complete discharge of liability under the Plan.
9.3 Nonalienation
The benefits payable at any time under the Plan shall not be subject in any
manner to alienation, sale, transfer, assignment (either at law or in equity),
pledge, attachment, garnishment, any encumbrance of any kind or other legal or
equitable process, except to the extent directly ordered by a court of law to
comply with a domestic relations order. Any attempt to alienate, sell, transfer,
assign, pledge or otherwise encumber any such benefit, whether presently or
thereafter payable, shall be void. No benefit shall in any manner be liable for
or subject to the debts or liabilities of any Member or of any other person
entitled to any benefit.
The Plan Administrator may establish procedures for complying with domestic
relations orders and, under such procedures, may distribute a Member’s
Supplemental Retirement Benefit pursuant to the terms of a domestic relations
order. A “domestic relations order” means any judgment, order or settlement
which is made pursuant to a state domestic relations law and which relates to
the provision of child support, alimony payments or marital property rights to a
spouse, former spouse, child or other dependent.
9.4 Applicable law
The Plan and all rights hereunder and all determinations made and actions taken
pursuant hereto shall be governed by and construed in accordance with the laws
of the State of Delaware to the

11



--------------------------------------------------------------------------------



 



extent such laws have not been preempted by federal law. All payments hereunder
shall comply with the requirements of section 409A of the Code and the
regulations promulgated thereunder.
9.5 Severability
If any provision of the Plan shall be held illegal or invalid for any reason,
such illegality or invalidity shall not affect the remaining provisions of the
Plan, and the Plan shall be construed and enforced as if the illegal or invalid
provision had not been included in the Plan. The Company shall have the
privilege and opportunity to correct and remedy any illegality or invalidity by
amending the Plan pursuant to Section 9.1.
9.6 Notice
Any notice or filing required or permitted to be given to the Company under the
Plan shall be sufficient if in writing and hand delivered or sent by registered
or certified mail to the Corporate Secretary of the Company. Notice to the
Corporate Secretary of the Company, if mailed, shall be addressed to the
principal executive offices of the Company. Notice mailed to a Member shall be
at such address reflected in the records of the Company. Notices shall be deemed
given as of the date of delivery or, if delivery is made by mail, as of the date
shown on the postmark on the receipt for registration or certification.
9.7 Costs of the Plan
All costs of implementing and administering the Plan shall be borne by the
Employers as determined by the Company.
9.8 Successors
The Plan shall be binding on all persons entitled to benefits hereunder and
their respective heirs and legal representatives, on the Committee and its
successors, on the Employers and their successors, whether the existence of such
successor is the result of a direct or indirect purchase, merger, consolidation,
or otherwise, of all or substantially all of the business or assets of an
Employer.
9.9 Subordination of Rights
At the Plan Administrator’s request, each Member or spouse of a deceased Member
shall sign such documents as the Plan Administrator may require in order to
subordinate such Member’s or spouse’s rights under the Plan to the rights of
such other creditors of the Employers as may be specified by the Plan
Administrator.
9.10 Counterparts
The Plan has been established by the Company and may be executed in any number
of counterparts, each of which shall be considered as the original, and no
requirements to produce another counterpart shall exist.
9.11 Taxes

12



--------------------------------------------------------------------------------



 



Any Employer may withhold from a Member’s compensation and from any payment of a
Supplemental Retirement Benefit any taxes that may be due with respect to such
payment in such amount as the Company may reasonably estimate to be necessary to
cover any taxes for which the Company or the Member’s current or former
Employer, as the case may be, may be liable. If a Member’s Supplemental
Retirement Benefit becomes taxable before the date on which such benefit is
actually paid, the Member’s current or former Employer, as the case may be,
shall remit any required withholding or employment taxes to the taxing
authorities and shall correspondingly reduce the benefit payable under the Plan.
If at any time the Plan is found to fail to meet the requirements of section
409A of the Code and the regulations thereunder, the Company may pay the amount
required to be included in the Member’s income as a result of such failure. Any
amount paid pursuant to this Section 9.11 shall be charged against the Member’s
Supplemental Retirement Benefit and offset against future payments. A Member
shall have no discretion, and shall have no direct or indirect election, as to
whether a payment will be accelerated pursuant to this Section 9.11.
Notwithstanding the foregoing, under no circumstances shall any Employer be
responsible for any taxes, penalties, interest or other losses or expenses
incurred by a Member due to any failure to comply with section 409A of the Code.

13



--------------------------------------------------------------------------------



 



In Witness Whereof, AptarGroup, Inc. has caused this instrument to be executed
by its duly authorized officers effective as of                      ___, 2008.

                  AptarGroup, Inc.    
 
           
 
  by:   \s\Stephan J. Hagge    
 
           
 
  Title:   Executive VP and Chief Operating Officer    

14